Exhibit 10.2

TRANSITION SERVICES AGREEMENT

THIS TRANSITION SERVICES AGREEMENT (this “Agreement”), is entered into as of
December 4, 2007 (the “Effective Date”), by and among Nabi Biopharmaceuticals, a
Delaware corporation (“Seller”), and Biotest Pharmaceuticals Corporation, a
Delaware corporation (“Buyer”, and with Seller, each a “Party”, and
collectively, the “Parties”).

WHEREAS, Seller and Buyer are parties to that certain Asset Purchase Agreement
dated as of September 11, 2007 (“Asset Purchase Agreement”), pursuant to which,
Seller agreed to sell to Buyer, and Buyer agreed to acquire from Seller, the
Purchased Assets (as defined in the Asset Purchase Agreement);

WHEREAS, in connection with the Asset Purchase Agreement, Seller and Buyer
desire to enter into, and are entering into, this Agreement for the purpose of
setting forth the terms and conditions pursuant to which Seller will use
commercially reasonable efforts to provide, or to cause to be provided, certain
services and transition assistance to Buyer in connection with its acquisition
of the Purchased Assets and Buyer will use commercially reasonable efforts to
provide, or to cause to be provided, certain services and transition assistance
to Seller; and

NOW, THEREFORE, in consideration of the premises, the covenants and agreements
contained in this Agreement and the Asset Purchase Agreement, and other good and
valuable consideration, the sufficiency and receipt of which are hereby
acknowledged, Seller and Buyer agree as follows:

ARTICLE 1

DEFINITIONS AND REFERENCES

 

  1.1. Defined Terms.

Capitalized terms used in this Agreement and not defined herein shall have the
meanings given to such terms in the Asset Purchase Agreement.

 

  1.2. Construction of Certain Terms and Phrases.

Unless the context of this Agreement otherwise requires: (a) words of any gender
include each other gender; (b) words using the singular or plural number also
include the plural or singular number, respectively; (c) the terms “hereof,”
“herein,” “hereby” and derivative or similar words refer to this entire
Agreement; (d) all references herein to “Articles” or “Sections” are to Articles
or Sections of this Agreement; (e) the words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”;
and (f) references to a Person are also to its successors and permitted assigns.



--------------------------------------------------------------------------------

ARTICLE 2

BUYER TRANSITION ASSISTANCE

 

  2.1. Buyer Transition Services.

Subject to the terms and conditions of this Agreement, Seller shall use
commercially reasonable efforts to provide, or to cause to be provided, to Buyer
the services set forth in Exhibit A (“Buyer Transition Services”) from and after
the Effective Date until the earlier of (a) six (6) months following the
Effective Date, or (b) Buyer’s written notice to Seller advising Seller that the
Buyer Transition Services, or any certain component thereof, are no longer
required by Buyer (the “Buyer Transition Period”). To the extent that a Seller
Shared Use Asset was not split or segregated by Closing pursuant to
Section 6.7(d) of the Asset Purchase Agreement, Seller agrees to use
commercially reasonable efforts to allow Buyer to continue to use such Seller
Shared Use Asset during the Term (as defined in Section 8.1 below), passing
through to Buyer any costs and any benefits directly related to Buyer’s use of
such Seller Shared Use Asset, and to continue to work in good faith during the
Term to split or segregate such Seller Shared Use Asset. For the avoidance of
doubt, Buyer shall have the right to terminate one or more specific Buyer
Transition Services prior to the date that is six (6) months following the
Effective Date, while continuing other Buyer Transition Services.

 

  2.2. Provision of the Transition Services.

Seller warrants that it will perform the Buyer Transition Services in a
professional and workmanlike manner and, where applicable, Seller shall use
reasonable efforts to perform the Buyer Transition Service in accordance with
Seller’s past practices and standard operating procedures prior to the Closing,
provided, however, that Seller shall not be obligated to hire additional
employees or engage any outside contractors or external resources to perform any
requested Buyer Transition Service. If Buyer requests Buyer Transition Services
that would require Seller to hire additional employees or engage any outside
contractors or external resources for performance of such services, Seller will
promptly notify Buyer and the Parties will discuss in good faith terms under
which Seller shall provide such Buyer Transition Services, provided, that absent
agreement otherwise by the Parties, the requested services will not be provided.
Seller’s provision of the Buyer Transition Services during the Buyer Transition
Period shall not confer upon Seller, or imply or be construed as vesting in
Seller, any ownership or management rights with respect to the Purchased Assets,
and, subject to the Asset Purchase Agreement as amended by that certain Letter
Agreement between the Parties with respect to certain Florida regulatory
matters, Buyer shall at all times after the Effective Time be the owner of the
Purchased Assets with all the rights of, and responsibility for, the management
and ownership of the Purchased Assets and all activities ancillary or incident
thereto.

 

  2.3. Compliance with Applicable Laws.

Seller shall, and shall cause its respective employees to, comply with all
Applicable Laws in connection with the provision of the Buyer Transition
Services.

 

2



--------------------------------------------------------------------------------

  2.4. Audit and Inspection Rights.

Seller shall keep complete, accurate and detailed records in connection with
this Agreement and all matters associated with Seller’s rendering of Buyer
Transition Services. Such records shall be kept in sufficient detail to permit
independent audit of such records. Seller shall, at Buyer’s request and expense,
make such records available upon reasonable notice during business hours for
examination by Buyer, its legal representatives, or its independent certified
public accountants or auditors as designated by Buyer and approved by Seller,
which approval shall not be unreasonably withheld or delayed.

 

  2.5. Pre-Closing Transition Services.

Buyer acknowledges that Seller has provided considerable transition services
during the period between execution of the Asset Purchase Agreement and the
Closing (the “Pre-Closing Transition Services”). The Pre-Closing Transition
Services have been provided at the request of and subject to the direction and
oversight of Buyer.

 

  2.6. Use of Seller Office Space.

Seller will provide office space and administrative support, as reasonably
requested by Buyer, for Buyer personnel and outside consultants in connection
with Buyer’s clinical and regulatory transition activities (including meetings
between Seller personnel and Buyer personnel).

ARTICLE 3

SELLER TRANSITION ASSISTANCE

 

  3.1. Seller Transition Services.

Subject to the terms and conditions of this Agreement, Buyer shall use
commercially reasonable efforts to provide, or to cause to be provided, to
Seller the services set forth in Exhibit B (“Seller Transition Services”) from
and after the Effective Date until the earlier of (a) six (6) months following
the Effective Date, or (b) Seller’s written notice to Buyer advising Buyer that
the Seller Transition Services, or any certain component thereof, are no longer
required by Seller (the “Seller Transition Period”). To the extent that a Buyer
Shared Use Asset was not split or segregated by Closing pursuant to
Section 6.7(d) of the Asset Purchase Agreement, Buyer agrees to use commercially
reasonable efforts to allow Seller to continue to use such Buyer Shared Use
Asset during the Term, passing through to Seller any costs and any benefits
directly related to Seller’s use of such Buyer Shared Use Asset, and to continue
to work in good faith during the Term to split or segregate such Buyer Shared
Use Asset. For the avoidance of doubt, Seller shall have the right to terminate
one or more specific Seller Transition Services prior to the date that is six
(6) months following the Effective Date, while continuing other Seller
Transition Services.

 

3



--------------------------------------------------------------------------------

  3.2. Provision of the Transition Services.

Buyer warrants that it will perform the Seller Transition Services in a
professional and workmanlike manner and, where applicable, Buyer shall use
reasonable efforts to perform the Seller Transition Services in accordance with
Seller’s past practices and standard operating procedures prior to the Closing,
provided, however, that Buyer shall not be obligated to hire additional
personnel or engage any outside contractors or external resources to perform any
requested Seller Transition Service. If Seller requests Seller Transition
Services that would require Buyer to hire additional personnel or engage any
outside contractors or external resources for performance of such services,
Buyer will promptly notify Seller and, absent agreement otherwise by the
Parties, the requested services will not be provided. Buyer’s provision of the
Seller Transition Services during the Seller Transition Period shall not confer
upon Buyer, or imply or be construed as vesting in Buyer, any ownership or
management rights with respect to the Excluded Assets, and Seller shall at all
times be the owner of the Excluded Assets with all the rights of, and
responsibility for, the management and ownership of the Excluded Assets and all
activities ancillary or incident thereto.

 

  3.3. Compliance with Applicable Laws.

Buyer shall, and shall cause its respective employees to, comply with all
Applicable Laws in connection with the provision of the Seller Transition
Services.

 

  3.4. Accounts Receivable.

Buyer shall direct Seller’s former employees or other accounting employees to
(i) invoice payors with respect to unbilled Accounts Receivable in a manner and
on a timetable consistent with Seller’s operations prior to Closing, (ii) use
commercially reasonably efforts to collect Accounts Receivable for the benefit
of Seller in a manner consistent with Seller’s practices as of the Effective
Date, and (iii) prepare and deliver to Seller periodic billing and collection
reports consistent with Seller’s practices as of the Effective Date. All amounts
collected by Buyer with respect to Accounts Receivable of the Seller will be
remitted to Seller no later than five (5) Business Days after such amount was
received by Buyer.

 

  3.5. Audit and Inspection Rights.

Buyer shall keep complete, accurate and detailed records in connection with this
Agreement and all matters associated with Buyer’s rendering of Seller Transition
Services. Such records shall be kept in sufficient detail to permit independent
audit of such records. Buyer shall, at Seller’s request and expense, make such
records available upon reasonable notice during business hours for examination
by Seller, its legal representatives, or its independent certified public
accountants or auditors as designated by Seller and approved by Buyer, which
approval shall not be unreasonably withheld or delayed.

 

  3.6. Use of Buyer Office Space; Audit and Compliance Matters.

Buyer will provide, consistent with past Seller practices, reasonable office
space and reasonable administrative support on reasonable notice during regular
business hours at Buyer’s Boca Raton facility for Seller’s outside audit team
(currently Ernst &

 

4



--------------------------------------------------------------------------------

Young), Seller’s outside Sarbanes-Oxley consultant (currently AFS) and certain
Seller personnel in connection with the completion of the audit of Seller’s
financial statements for the fiscal year ending December 31, 2007, Seller’s
compliance activities under the Sarbanes-Oxley Act of 2002 (“Sarbanes-Oxley”),
and the preparation of financial statements and reports to be filed with the
Securities and Exchange Commission (“SEC”) under the Securities Exchange Act of
1934, as amended (“34 Act”) and other applicable securities laws during the
Seller Transition Period. Buyer agrees that during the Seller Transition Period,
without the consent of the Seller, which consent will not be unreasonably
withheld, delayed or conditioned, it will not make any changes to its internal
control structure that would reasonably be expected to adversely affect Seller’s
34 Act filings with the SEC or compliance with Sarbanes-Oxley requirements.

ARTICLE 4

MUTUAL COOPERATION

 

  4.1. Records Maintained in Offsite Secure Storage.

The parties shall use commercially reasonable efforts to review all records
maintained by Seller or its affiliates in offsite secure storage operated by
Iron Mountain Incorporated (“Iron Mountain”) and determine as soon as reasonably
practicable which such records constitute BSBU Records and which such records
constitute Retained Information. Upon a mutual determination as to the status of
such records, the Buyer and Seller shall enter into separate contracts with Iron
Mountain (or another service provider) with respect to the BSBU Records and the
Retained Information, respectively. Until the earlier of two (2) years following
the Effective Date or the segregation of all BSBU Records and Retained
Information under separate agreements with Iron Mountain (or another service
provider), Buyer shall reimburse Seller for eighty percent (80%) of the monthly
Iron Mountain charges or such other portion of such charges as the Parties
agree. If Buyer does not remove its BSBU Records from Seller’s Iron Mountain
storage space prior to the second anniversary of the Effective Date, Seller may
dispose of such BSBU Records without any liability to Buyer or any third party
claiming through Buyer or under any Assumed Contract.

 

  4.2. New Employees and Consultants.

In the course of providing transition services hereunder, each Party will use
reasonable efforts to assist the other Party’s new employees and consultants in
connection with the performance of their transition-related activities.

ARTICLE 5

CONSIDERATION

The consideration to be paid by Buyer to Seller for Buyer Transition Services
and by Seller to Buyer for Seller Transition Services provided hereunder shall
be calculated as one hundred fifty percent (150%) of direct salary costs
incurred by the Party providing services, provided, that, in consideration for
certain Pre-Closing Transition Services provided by Seller to Buyer

 

5



--------------------------------------------------------------------------------

without charge, Buyer shall provide Seller Transition Services during the first
sixty (60) days of the Term following the Effective Date without charge. The
Parties shall invoice each other for the amounts due hereunder and each Party
agrees to pay such amounts within thirty (30) calendar days of the date of such
invoice. Each Party may charge the other a late fee of one percent (1%) per
month for any amounts not paid when due. The hourly billing rates set forth on
Exhibit C reflect one hundred fifty percent (150%) of direct salary costs for
various categories of employees.

ARTICLE 6

CONFIDENTIAL INFORMATION; TRADING IN SELLER SECURITIES

The confidentiality provisions set forth in the Asset Purchase Agreement shall
apply to this Agreement and are incorporated herein by reference, and shall
apply to any information provided by Buyer to Seller, or by Seller to Buyer, in
connection with this Agreement. Buyer acknowledges that in connection with this
Agreement, Seller shall provide from time to time to Buyer and certain of its
directors, officers and employees certain material non-public information
regarding Seller (including, but not limited to, information regarding Seller’s
financial performance and results of operations) to assist Buyer with performing
its obligations under this Agreement and related agreements. As a result
thereof, Buyer hereby agrees that Buyer shall not, and shall direct its
directors, officers and employees to refrain from, trading in the securities of
Seller without the prior written permission of Seller during the Term and for
180 days after the termination of this Agreement (such period, including such
180-day post-termination period, the “No Trading Period”); provided, however,
that if Seller informs Buyer at any time, including either during or after the
No Trading Period, that any of the information previously supplied to Buyer
remains material non-public information of Seller, then Buyer shall not, and
shall direct its directors, officers and employees to refrain from, trading in
the securities of Seller until Seller has informed Buyer in writing that such
information no longer constitutes material non-public information under the U.S.
federal securities laws.

Notwithstanding the foregoing, those employees of Buyer who (1) are former
employees of Seller, and (2) (a) have been granted employee stock options by
Seller, or (b) otherwise hold shares of Seller common stock, may exercise such
options in accordance with their terms and sell the shares of Seller common
stock that are received as a result thereof, or sell any other shares of Seller
common stock held by such former employee, so long as such exercises and sales
comply with Seller’s insider trading policy and similar policies and procedures
of Seller, including, but not limited to, the trading window requirements of
such policies and procedures. Any such compliance determination shall be made by
Seller in its sole discretion.

ARTICLE 7

WARRANTY DISCLAIMER

EXCEPT AS EXPRESSLY STATED IN THIS AGREEMENT, NONE OF SELLER, BUYER, THEIR
AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES OR
REPRESENTATIVES MAKES OR HAS MADE ANY

 

6



--------------------------------------------------------------------------------

OTHER REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, WRITTEN OR ORAL, AT LAW
OR IN EQUITY, REGARDING THE TRANSITION SERVICES, INCLUDING ANY IMPLIED
REPRESENTATION OR WARRANTY WITH RESPECT TO (I) MERCHANTABILITY,
NON-INFRINGEMENT, SUITABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE OR (II) AS
TO THE SUITABILITY OF THE TRANSITION SERVICES.

ARTICLE 8

TERM AND TERMINATION

 

  8.1. Term.

This Agreement will commence on the Effective Date and, unless earlier
terminated in accordance with the terms hereof, shall extend for the later of
the duration of the Buyer Transition Period or the Seller Transition Period (the
“Term”).

 

  8.2. Termination.

The cancellation or termination of either the Buyer Transition Services or the
Seller Transition Services provided for under this Agreement shall be without
prejudice to any obligations or rights of either Party that have accrued up to
the date of such cancellation or termination, including any obligations to pay
for Buyer Transition Services or Seller Transition Services rendered, as
applicable. In addition, the following articles of this Agreement shall survive
termination or expiration for any reason: Articles 2.4, 3.5, 4.1, 6, 7, 8, 9 and
10.

ARTICLE 9

LIMITATION OF LIABILITY

Neither Party shall have any liability for Losses caused by any act or omission
by such Party in connection with the performance of such Party’s obligations
under this Agreement, other than repeating a Buyer Transition Service or Seller
Transition Service, as the case may be, for the purpose of correcting an act or
omission where reasonable and appropriate under the circumstances, unless such
Losses arose from the gross negligence or willful misconduct of such Party or
its Representatives in the performance of their obligations hereunder. Neither
Party shall be liable to the other Party or its Representatives, in respect of
any act or omission in the course of performing Buyer Transition Services or
Seller Transition Services, as the case may be, for any indirect, special,
incidental or consequential losses or damages of any kind, including lost
profits or opportunity costs.

 

7



--------------------------------------------------------------------------------

ARTICLE 10

MISCELLANEOUS

 

  10.1. Insurance.

Seller shall maintain and Buyer shall procure, at their respective expense
during the Term, insurance of the types and in the amounts which are reasonably
comparable to the policies existing as of the date hereof, to the extent
reasonably necessary in relation to the services to be provided under this
Agreement.

 

  10.2. Ownership of Intellectual Property.

To the extent Seller or any of its Affiliates shall, in the performance of any
Buyer Transition Service hereunder, develop, conceive or generate any invention,
discovery, improvement, patent, work of authorship or other Intellectual
Property or proprietary or confidential data and/or trade secret (“Buyer
Intellectual Property”), Buyer shall own all right, title and interest in and to
such Buyer Intellectual Property, notwithstanding its development in connection
with its performance of the services under this Agreement, and Seller agrees to
take any and all necessary steps, at Buyer’s expense, to vest or assign such
ownership rights in Buyer.

To the extent Buyer or any of its Affiliates shall, in the performance of any
Seller Transition Service hereunder, develop, conceive or generate any
invention, discovery, improvement, patent, work of authorship or other
Intellectual Property or proprietary or confidential data and/or trade secret
(“Seller Intellectual Property”), Seller shall own all right, title and interest
in and to such Seller Intellectual Property, notwithstanding its development in
connection with its performance of the services under this Agreement, and Buyer
agrees to take any and all necessary steps, at Buyer’s expense, to vest or
assign such ownership rights in Buyer.

 

  10.3. No Conflicting Commitments.

Each Party represents to the other that, to its knowledge, (a) the services to
be performed by such Party under this Agreement are not prohibited or limited by
any other agreement, Law or any applicable order, writ, injunction or decree of
any court or Governmental Authority to which such Party is bound or subject and
(b) there are no other agreements, options, commitments or rights of any person
(other than Buyer and Seller) to the services set forth herein.

 

  10.4. Notices.

All notices or other communications required or permitted to be given under this
Agreement, including invoices delivered pursuant to Article 5 hereof, shall be
delivered in accordance with the provisions for notice set forth in the Asset
Purchase Agreement.

 

  10.5. Entire Agreement.

This Agreement, the Asset Purchase Agreement, the Other Agreements and the
Confidentiality Agreement, along with the Schedules and Exhibits hereto and
thereto, contain the entire agreement and understanding between the Parties
hereto with respect

 

8



--------------------------------------------------------------------------------

to the subject matter hereof and supersede all prior agreements and
understandings relating to such subject matter. Neither Party shall be liable or
bound to any other Party in any manner by any representations, warranties or
covenants relating to such subject matter except as specifically set forth
herein, in the Asset Purchase Agreement, in the Other Agreements or in the
Confidentiality Agreement.

 

  10.6. Waiver; Remedies.

Buyer, on the one hand, or Seller, on the other hand, may waive compliance by
the other Party with any term or provision of this Agreement that such other
Party was or is obligated to comply with or perform, provided that such waiver
is delivered in writing in accordance with the notice provisions hereof. No
failure or delay on the part of Seller or Buyer in exercising any right, power
or privilege under this Agreement, unless so waived in writing, shall operate as
a waiver, nor shall any waiver on the part of either Seller or Buyer of any
right, power or privilege hereunder operate as a waiver of any other right,
power or privilege hereunder. No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise of such
right, power or privilege or the exercise of any other right, power or privilege
under this Agreement. The Parties acknowledge and agree that, in view of the
unique nature of the Seller Transition Services and the Buyer Transition
Services, upon a breach by a Party of any of its obligations in this Agreement,
irreparable harm will occur, no adequate remedy at law will exist and damages
would be difficult to determine. Accordingly, notwithstanding anything to the
contrary in this Agreement, each Party agrees that in the event of breach or
threatened breach by the other Party of any provisions of this Agreement, the
non-breaching Party shall be entitled to equitable relief in the form of an
order to specifically perform or an injunction to prevent irreparable injury,
without being required to provide security or post bond. Nothing herein shall be
construed as prohibiting any Party hereto from, pursuing solely or in addition
any other remedies, including damages, for breach or threatened breach of this
Agreement.

 

  10.7. Amendment.

This Agreement may not be amended except by an instrument in writing signed by
an authorized representative of each of the Parties hereto.

 

  10.8. No Third-Party Rights.

No provision of this Agreement shall be deemed or construed in any way to result
in the creation of any rights in or obligations of any Person not a Party to
this Agreement.

 

  10.9. Successors and Assigns.

This Agreement shall be binding upon and shall inure to the benefit of the
Parties hereto and their respective successors and permitted assigns. This
Agreement may not be assigned, transferred, licensed, sublicensed, delegated,
pledged or otherwise disposed of by any Party hereto without the prior written
consent of the other Party, which consent may not be unreasonably

 

9



--------------------------------------------------------------------------------

withheld or delayed, provided, that no consent shall be required unless and
until the proposed assignee shall have assumed in writing all obligations of its
assignor under this Agreement and such assumption is delivered to the Party
whose consent is being requested. Any purported assignment without a required
consent shall be void.

 

  10.10. Fees and Expenses.

Except as is otherwise specified herein, each Party shall bear its own fees and
expenses incurred in connection with the performance of this Agreement and the
transactions contemplated hereby.

 

  10.11. Further Assurances.

Each Party shall execute and deliver such additional instruments and other
documents and use all commercially reasonable efforts to take or cause to be
taken, all actions and to do, or cause to be done, all things necessary under
applicable law to consummate the transactions contemplated hereby.

 

  10.12. Interpretation.

In the event of an ambiguity, or a question of intent or interpretation arises,
under this Agreement, the Agreement shall be construed as if drafted jointly by
both Parties, and there shall be no presumption or burden of proof favoring or
disfavoring any individual Party by virtue of the authorship of any provisions
of this Agreement.

 

  10.13. No Joint Venture.

Nothing contained herein shall be deemed to create any joint venture or
partnership between the Parties hereto, and, except as is expressly set forth
herein, neither Party shall have any right by virtue of this Agreement to bind
the other Party in any manner whatsoever. In this regard, each Party shall act
and shall be deemed and construed to act under this Agreement as an independent
contractor and not as an agent of the other Party. No employee of either Party
shall be considered an employee of the other Party in any form.

 

  10.14. Severability.

In the event that any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction or other authority to be invalid,
void, unenforceable or against its regulatory policy such determination shall
not affect the enforceability of any others or of the remainder of the
Agreement.

 

  10.15. Counterparts.

This Agreement may be executed manually or by facsimile by the Parties, in any
number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.

 

10



--------------------------------------------------------------------------------

  10.16. Force Majeure.

Neither Party will be liable for failures or delays in its performance hereunder
actually caused by fire, flood, storm, acts of God, strike, lockout or other
labor trouble, any law or ordinance, regulatory order or proclamation, or other
requirement of any governmental authority, riot, war, acts of terrorism, or
other causes beyond such Party’s reasonable control. In such event, the Party
whose performance is affected thereby shall give written notice of its
suspension of performance and the specific cause as soon as reasonably
practicable after occurrence of the cause and shall resume performance as soon
as reasonably practicable following removal of the cause.

 

  10.17. Governing Law.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York applicable to agreements made and to be performed entirely
within such State, without regard to the conflicts of law principles of such
State. In the event that any dispute arises under this Agreement, the Parties
agree to negotiate in good faith to resolve such dispute prior to seeking relief
in accordance with the provision for binding arbitration set forth in the Asset
Purchase Agreement. Unless otherwise agreed in writing or set forth herein, and
without waiving their respective rights to indemnification pursuant to the Asset
Purchase Agreement, the Parties will continue to provide the services set forth
herein and will continue to honor all payment and other commitments under this
Agreement during the course of any dispute resolution or in connection with any
alleged breach of this Agreement.

[SIGNATURE PAGE FOLLOWS]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed, or caused to be executed,
this Transition Services Agreement as of the date first above written.

 

SELLER: NABI BIOPHARMACEUTICALS By:  

/s/ Leslie Hudson, Ph.D.

Name:   Leslie Hudson, Ph.D. Title:   President and Chief Executive Officer
BUYER: BIOTEST PHARMACEUTICALS CORPORATION By:  

/s/ Dr. Michael Ramroth

Name:   Dr. Michael Ramroth Title:   President